795 So. 2d 103 (2001)
Jose Santos OLIVAS and Mario Sacasa, Petitioners,
v.
Reynaldo BRAVO and Isma Bravo, Respondents.
No. 3D01-763.
District Court of Appeal of Florida, Third District.
May 23, 2001.
Richard A. Sherman and Rosemary Wilder (Fort Lauderdale); Yamel Haber Siesel and Timothy W. Harrington, Miami, for petitioners.
Andrew B. Sapiro; Angel L. Gimenez, Miami, for respondents.
Before SCHWARTZ, C.J., and JORGENSON and RAMIREZ, JJ.
SCHWARTZ, Chief Judge.
We quash the order under review, which improperly requires the defendants' liability insurance carrier and their attorneys to produce information relating to a frequently employed independent medical examiner which was not only overly burdensome and *104 irrelevant but is reflected in records which do not exist and which the company was erroneously required to create. See LeJeune v. Aikin, 624 So. 2d 788 (Fla. 3d DCA 1993). See generally Allstate Ins. Co. v. Boecher, 733 So. 2d 993 (Fla.1999); Syken v. Elkins, 644 So. 2d 539 (Fla. 3d DCA 1994), approved, 672 So. 2d 517 (Fla. 1996). This disposition is without prejudice to the production of the carrier's "TIN" (taxpayer identification number) and 1099 forms concerning the physician, which are all the plaintiffs are entitled to under the prevailing law.
Certiorari granted.